             Case 3:18-cv-05704-RSL Document 53 Filed 04/09/19 Page 1 of 7



 1                                                      The Honorable Robert S. Lasnik
 2

 3

 4

 5

 6                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 7                                  AT SEATTLE
 8

 9                                            No. 3:18-CV-05704-RSL
     IN RE IMPINJ, INC. SECURITIES
     LITIGATION
10                                            CLASS ACTION

11                                            LEAD PLAINTIFF’S OPPOSITION TO
                                              DEFENDANTS’ NOTICE OF
12
                                              INCORPORATION BY REFERENCE
13

14                                            NOTE ON MOTION CALENDAR:
                                              May 3, 2019
15
                                              ORAL ARGUMENT REQUESTED
16

17

18

19

20

21

22

23

24

25

26

27

                                                                      BYRNES & KELLER LLP
                                                                   1000 Second Avenue, 38th Floor
     LEAD PLAINTIFF’S OPPOS. TO DEFENDANTS’                          Seattle, Washington 98104
     NOTICE OF INCORPORATION BY REFERENCE                            Telephone: (206) 622-2000

     Case No. 3:18-cv-05704-RSL
                Case 3:18-cv-05704-RSL Document 53 Filed 04/09/19 Page 2 of 7



 1           Lead Plaintiff Retirement System of the City of Baton Rouge and Parish of East Baton
 2   Rouge (“Baton Rouge” or “Plaintiff”) submits this Opposition to Defendants’ Notice of
 3   Incorporation by Reference in Support of Motion to Dismiss Consolidated Class Action
 4   Complaint (ECF No. 44) (“Request”).
 5   I.      INTRODUCTION
 6           The Ninth Circuit in Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 998 (9th Cir.
 7   2018), recently criticized the “concerning pattern” of defendants in securities cases misusing the
 8   incorporation-by-reference doctrine to improperly present a one-sided version of events at the
 9   pleading stage in an attempt to undermine well-pled allegations. The court made plain that “it is
10   improper to assume the truth of an incorporated document if such assumptions only serve to
11   dispute facts stated in a well-pleaded complaint.” Id. at 1003. To do otherwise, the court
12   explained, would run afoul of “the prohibition against resolving factual disputes at the pleading
13   stage.” Id. “Such undermining of the usual pleading burdens is not the purpose of judicial
14   notice or the incorporation-by-reference doctrine.” Id. at 999.
15           Defendants’ Request and Motion to Dismiss are perfect examples of the abuses that the
16   Orexigen court denounced. Defendants ask the Court to deem incorporated into the Complaint
17   17 documents either identified or discussed in the Complaint.1 Defendants then use those
18   documents in their Motion to Dismiss to construct an alternative version of events that purports
19   to explain away, excuse, or contradict the well-pled factual allegations in the Complaint. Suffice
20   to say that Plaintiff strongly disputes Defendants’ alternative version of events and urges the
21   Court to reject their invitation to decide factual issues on their Motion to Dismiss.2
22

23

24
     1
       All “Exhibit” references herein are to the Exhibits to the Declaration of Gregory L. Watts in Support of
25   Defendants’ Motion to Dismiss Consolidated Class Action Complaint (“Watts Declaration”) (ECF No. 43).
     2
       If the Court is inclined to consider Defendants’ alternative version of events and accept Defendants’ request that
26
     the Court weigh and decide those competing factual disputes, then their motion should be converted to a motion for
     summary judgment and Plaintiff afforded the opportunity to take meaningful discovery. See Lee v. City of Los
27   Angeles, 250 F.3d 668, 688 (9th Cir. 2001).

                                                                                             BYRNES & KELLER LLP
     LEAD PLAINTIFF’S OPPOS. TO DEFENDANTS’                    -1-                        1000 Second Avenue, 38th Floor
                                                                                            Seattle, Washington 98104
     NOTICE OF INCORPORATION BY REFERENCE                                                   Telephone: (206) 622-2000
     Case No. 3:18-cv-05704-RSL
               Case 3:18-cv-05704-RSL Document 53 Filed 04/09/19 Page 3 of 7



 1   II.     DEFENDANTS’ SPECIFIC MISUSES OF INCORPORATION BY
             REFERENCE
 2

 3           Courts generally may not consider any material beyond the pleadings in deciding a
 4   motion to dismiss under Rule 12(b)(6). United States ex. rel. Lee v. Corinthian Colls., 655 F.3d
 5   984, 998 (9th Cir. 2011).     One exception is that courts may consider documents that are
 6   incorporated into the complaint, to which the complaint refers extensively, or that form the basis
 7   of plaintiff’s claim. Orexigen, 899 F.3d at 1002. It is improper, however, for a defendant to ask
 8   the court to assume the truth of the referenced documents in order to concoct a competing
 9   version of the facts. Id. at 1003 (courts may not assume the truth of a document incorporated
10   into a complaint “if such assumptions only serve to dispute facts stated in a well-pleaded
11   complaint.”). As the Ninth Circuit explained, “[i]f defendants are permitted to present their own
12   version of the facts at the pleading stage—and district courts accept those facts as uncontroverted
13   and true—it becomes near impossible for even the most aggrieved plaintiff to demonstrate a
14   sufficiently ‘plausible’ claim for relief.” Id. at 999. That is precisely what Defendants attempt
15   here.
16           Defendants’ Motion repeatedly urges the Court to assume the truth of an incorporated
17   document for the sole purpose of disputing the Complaint’s allegations. Indeed, Defendants’
18   “statement of alleged facts” comes almost entirely from documents that Defendants argue should
19   be incorporated into the Complaint, with scant few citations to the Complaint’s actual alleged
20   facts. All told, Defendants’ statement of facts contains 53 separate citations to extraneous
21   documents, and only 9 citations to the Complaint. It is hard to conceive of a more flagrant
22   example of a defendant misusing incorporation by reference to craft a counter-narrative designed
23   to dispute a complaint’s well-pled allegations.
24           Another example of Defendants’ misuse of incorporated documents is their attempt to
25   refute the Complaint’s well-pled scienter allegations by quoting and asking the Court to assume
26   the truth of the self-serving statement in Impinj’s 2Q18 Form 10-K (Ex. 17) that the Company’s
27   Audit Committee had investigated and found not credible a whistleblower’s claim that the

                                                                                 BYRNES & KELLER LLP
     LEAD PLAINTIFF’S OPPOS. TO DEFENDANTS’            -2-                    1000 Second Avenue, 38th Floor
                                                                                Seattle, Washington 98104
     NOTICE OF INCORPORATION BY REFERENCE                                       Telephone: (206) 622-2000
     Case No. 3:18-cv-05704-RSL
              Case 3:18-cv-05704-RSL Document 53 Filed 04/09/19 Page 4 of 7



 1   Company had artificially inflated revenue. Courts repeatedly have rejected other defendants’
 2   attempts to rely on such self-exonerating statements:
 3          Plaintiffs may rely on the self-incriminatory portions of [defendant]’s 10-K
            without having to take the 10-K’s self-serving, self-exonerating conclusion of no
 4          malfeasance on behalf of the majority of [defendant]’s board as true.
 5   Lynch v. Rawls, 429 F. App’x 641, 643, n.1 (9th Cir. 2011). As the Supreme Court noted,
 6   “[s]elf-exculpatory statements are exactly the ones which people are most likely to make even
 7   when they are false.” Williamson v. United States, 512 U.S. 594, 600 (1994). Crediting such
 8   self-exonerating statements would create a giant loophole under the federal securities laws:
 9          Officers and directors are not exonerated when their own audit committee finds
            nothing wrong in the company’s accounting practices. To rule otherwise would
10          create a huge fox-guards-the-chicken-house loophole in our private securities law
11          enforcement.

12   In re LDK Solar Sec. Litig., 584 F. Supp. 2d 1230, 1246 (N.D. Cal. 2008). The Court here
13   should likewise reject Defendants’ request that the Court accept as true their self-serving
14   statements about the credibility of the whistleblower’s claims.
15          Defendants also attempt to use their statements in press releases, earnings call transcripts,
16   and public filings to dispute the Complaint’s allegations that Impinj’s products lacked the basic
17   location capabilities that Defendants repeatedly touted. See Mot. at 7:26-8:5. Plucking favorable
18   statements from those documents, Defendants proffer a competing version of what it means to
19   accurately “locate” items using the Company’s products. They then argue that Plaintiff has not
20   adequately alleged the falsity of Defendants’ statements when measured against that self-serving
21   definition. Orexigen proscribes this kind of misuse of incorporation by reference. While it may
22   be proper to consider these documents for the limited purpose of recognizing what was said in
23   them, it is improper to assume the truth of the statements contained in them in order to dispute
24   facts stated in Plaintiff’s well-pled Complaint. Orexigen, 899 F.3d at 1003; c.f. Lynch v. Rawls,
25   429 F. App’x at 643, n.1 (noting that while doctrine of completeness may require consideration
26   of entire document to avoid a misleading impression, “it does not require that the entire content
27   of the document be taken as true in ruling on a defendant’s motion to dismiss.”).

                                                                                 BYRNES & KELLER LLP
     LEAD PLAINTIFF’S OPPOS. TO DEFENDANTS’           -3-                     1000 Second Avenue, 38th Floor
                                                                                Seattle, Washington 98104
     NOTICE OF INCORPORATION BY REFERENCE                                       Telephone: (206) 622-2000
     Case No. 3:18-cv-05704-RSL
               Case 3:18-cv-05704-RSL Document 53 Filed 04/09/19 Page 5 of 7



 1          Defendants similarly misuse some of the incorporated documents to invent a competing
 2   narrative about the demand for Impinj products. See Mot. at 5 and 20. The Complaint alleges in
 3   detail how Defendants misrepresented the demand for Impinj products despite knowing about
 4   fundamental flaws in the product’s location accuracy. See Complaint at ¶¶95, 99, 109, 113, 130,
 5   143, 149-151. Defendants attempt to refute those allegations with self-serving statements about
 6   product demand that, Defendants contend, prove that the location features must have worked, or
 7   demand would have declined further. Mot. at 20-21. Once again, however, accepting
 8   Defendants’ proffered competing inference would be inconsistent with the prohibition against
 9   resolving factual disputes at the pleading stage, as well as the Supreme Court and Ninth Circuit’s
10   instruction that the court, in conducting the scienter inference analysis, must continue “constantly
11   assuming the plaintiff’s allegations to be true,” and may only consider inferences that can be
12   “draw[n] from the facts alleged” in the complaint. See Tellabs, Inc. v. Makor Issues & Rights,
13   Ltd., 551 U.S. 308, 324, 326-27 (2007); N. Mex. State Inv. Council v. Ernst & Young LLP, 641
14   F.3d 1089, 1094-95 (9th Cir. 2011) (reversing dismissal of securities action and explaining that,
15   in conducting its analysis, the court must “accept the plaintiffs’ allegations as true and construe
16   them in the light most favorable to plaintiffs”). The Court should therefore refuse Defendants’
17   invitation to accept their version of events and resolve factual disputes in their favor.
18   III.   CONCLUSION
19          While Plaintiff does not object to the Court considering Defendants’ exhibits for the
20   limited purpose of determining what statements were made in those documents, Plaintiff does
21   object to the Court assuming the truth of those statements and accepting Defendants’ proffered
22   inferences based on their self-serving version of the facts to dispute the Complaint’s well-pled
23   allegations.
24   Dated: April 9, 2019                                     Respectfully submitted,
25                                                            BYRNES & KELLER LLP
26                                                            /s/ Bradley S. Keller
27                                                            Bradley S. Keller, WSBA# 10665
                                                              1000 Second Avenue, 38th Floor

                                                                                    BYRNES & KELLER LLP
     LEAD PLAINTIFF’S OPPOS. TO DEFENDANTS’             -4-                      1000 Second Avenue, 38th Floor
                                                                                   Seattle, Washington 98104
     NOTICE OF INCORPORATION BY REFERENCE                                          Telephone: (206) 622-2000
     Case No. 3:18-cv-05704-RSL
              Case 3:18-cv-05704-RSL Document 53 Filed 04/09/19 Page 6 of 7



 1                                                  Seattle, Washington 98104
                                                    Telephone: (206) 622-2000
 2                                                  Facsimile: (206) 622-2522
 3                                                  bkeller@byrneskeller.com

 4                                                  Liaison Counsel for Plaintiff Employees’
                                                    Retirement System of the City of Baton
 5                                                  Rouge and Parish of East Baton Rouge
 6

 7                                                  BERNSTEIN LITOWITZ BERGER
                                                       & GROSSMANN LLP
 8                                                  Jonathan D. Uslaner (Pro Hac Vice)
                                                    12481 High Bluff Drive, Suite 300
 9                                                  San Diego, California 92130
                                                    Telephone: (858) 793-0070
10                                                  Facsimile: (858) 793-0323
11                                                  jonathanu@blbglaw.com
                                                    -and-
12                                                  Salvatore Graziano (admitted Pro Hac Vice)
                                                    Michael Blatchley (admitted Pro Hac Vice)
13                                                  1251 Avenue of the Americas
                                                    New York, New York 10020
14
                                                    Telephone: (212) 554-1400
15                                                  Facsimile: (212) 554-1444
                                                    salvatore@blbglaw.com
16                                                  michaelb@blbglaw.com

17                                                  Counsel for Plaintiff Employees’ Retirement
                                                    System of the City of Baton Rouge and
18
                                                    Parish of East Baton Rouge
19

20

21

22

23

24

25

26

27

                                                                          BYRNES & KELLER LLP
     LEAD PLAINTIFF’S OPPOS. TO DEFENDANTS’   -5-                      1000 Second Avenue, 38th Floor
                                                                         Seattle, Washington 98104
     NOTICE OF INCORPORATION BY REFERENCE                                Telephone: (206) 622-2000
     Case No. 3:18-cv-05704-RSL
              Case 3:18-cv-05704-RSL Document 53 Filed 04/09/19 Page 7 of 7



 1                                  CERTIFICATE OF SERVICE
 2          I hereby certify that on April 9, 2019, I electronically filed the foregoing paper with the
 3   Clerk of the Court using the ECF system which will send notification of such filing to the email
 4   addresses denoted on the Electronic Mail Notice List.
 5

 6                                                         /s/ Bradley S. Keller
                                                           Bradley S. Keller, WSBA# 10665
 7

 8                                                         Liaison Counsel for Plaintiff Employees’
                                                           Retirement System of the City of Baton
 9                                                         Rouge and Parish of East Baton Rouge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

                                                                                 BYRNES & KELLER LLP
     LEAD PLAINTIFF’S OPPOS. TO DEFENDANTS’          -6-                      1000 Second Avenue, 38th Floor
                                                                                Seattle, Washington 98104
     NOTICE OF INCORPORATION BY REFERENCE                                       Telephone: (206) 622-2000
     Case No. 3:18-cv-05704-RSL
